IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                            NO . 13-0639
                                         444444444444


                   STATE OFFICE OF RISK MANAGEMENT, APPELLANT
                                                  v.


CHRISTY CARTY, INDIVIDUALLY AND AS NEXT FRIEND FOR B.C., J.C. AND M.C.,
   MINORS AND AS REPRESENTATIVE OF THE ESTATE OF JIMMY CARTY JR.,
                         DECEASED, APPELLEE

           4444444444444444444444444444444444444444444444444444
                            ON CERTIFIED QUESTIONS FROM THE
                   UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
           4444444444444444444444444444444444444444444444444444


                                    Argued February 5, 2014


       JUSTICE LEHRMANN delivered the opinion of the Court.


       When a workers’ compensation beneficiary recovers from a third party for injuries

compensable under the Texas Workers’ Compensation Act (Act), the insurance carrier is entitled to

be reimbursed from that recovery for benefits paid to the beneficiary and to treat any excess proceeds

as an advance against future benefits owed. The U.S. Court of Appeals for the Fifth Circuit has

certified the following three questions regarding the carrier’s right to excess proceeds recovered by

multiple beneficiaries:

       1. In a case involving a recovery by multiple beneficiaries, how should the excess net
       settlement proceeds above the amount required to reimburse a workers’ compensation carrier
        for benefits paid be apportioned among the beneficiaries under section 417.002 of the Texas
        Labor Code?

        2. How should a workers’ compensation carrier’s right under section 417.002 to treat a
        recovery as an advance of future benefits be calculated in a case involving multiple
        beneficiaries? Should the carrier’s right be determined on a beneficiary-by-beneficiary basis
        or on a collective-recovery basis?

        3. If the carrier’s right to treat a recovery as an advance of future benefits should be
        determined on a beneficiary-by-beneficiary basis, does a beneficiary’s nonbinding statement
        that she will use her recovery to benefit another beneficiary make the settlement allocation
        invalid?

        Because our answer to Question 2 is dispositive, we answer it only. We hold that, when

multiple beneficiaries recover compensation benefits through the same covered employee, the

carrier’s rights to a third-party settlement are determined by treating it as a single, collective recovery

rather than separate recoveries by each beneficiary.

                                  I. Legal and Factual Background

        Because the underlying case involves the extent of a workers’ compensation carrier’s right

to reimbursement of death benefits paid and owed to a legal beneficiary, an overview of the Act’s

general provisions governing payment of death benefits is helpful in introducing the facts at hand.

                    A. Summary of Workers’ Compensation Death Benefits

        Under the Act, “if a compensable injury to [an] employee results in death,” the carrier is

required to pay death benefits to the employee’s legal beneficiary equal to 75% of the employee’s

average weekly salary. TEX . LAB. CODE § 408.181(a), (b). As is relevant to this case, if the

employee is survived by an eligible spouse and one or more eligible children, half of the benefits are

paid to the spouse and half to the children in equal shares. Id. § 408.182(a). The spouse is eligible


                                                    2
for benefits “for life or until remarriage.” Id. § 408.183(b). Upon remarriage, the spouse is entitled

to an additional 104 weeks of benefits, payable in a lump sum. Id.; 28 TEX . ADMIN . CODE

§ 132.7(b). Following the expiration of 104 weeks from the date of remarriage, the spouse’s share

of benefits is redistributed to the children. TEX . LAB. CODE § 408.184(b). Minor children are

eligible for benefits until they reach the age of eighteen or, so long as they remain a full-time student,

until the age of twenty-five. Id. § 408.183(c), (d).

                                                         B. Facts

         Jimmy Carty died in a training accident at the Texas Department of Public Safety Training

Academy. He was survived by his wife, Christy, and their three minor children. State Office of Risk

Management (SORM), the workers’ compensation carrier for state employees, paid Jimmy’s medical

and funeral benefits1 and began paying death benefits to Christy and the children.

         Christy, individually, as representative of Jimmy’s estate, and as next friend of the children,

brought suit in federal court against Ringside, Inc., and Kim Pacific Martial Arts, asserting product

liability claims and claims under the Texas wrongful death and survival statutes. While that suit was

pending, Christy remarried and is thus no longer eligible for death benefits.

         The Cartys settled with Ringside for $100,000, agreeing to pay SORM $20,000 from the

settlement proceeds in partial satisfaction of SORM’s reimbursement claim for benefits paid. The

Cartys then settled with Kim Pacific for $800,000, and SORM intervened to assert its right to

reimbursement from those funds. Following a hearing at which Christy testified that she intended

         1
           An employee who sustains a compensable injury “is entitled to all health care reasonably required by the nature
of the injury.” T EX . L AB . C OD E § 408.021(a). If the compensable injury results in the employee’s death, the carrier must
pay up to $6,000 in burial costs to the person who incurred liability for those costs. Id. § 408.186(a).

                                                              3
to use her portion of the settlement for the care and well-being of the children, the district court

approved the settlement and apportioned it among the parties. The court determined that SORM’s

gross claim for benefits paid to date was $153,306.62, representing the amount SORM had paid in

funeral and medical benefits, weekly death benefits to Christy and the children, and a lump sum

payment to Christy for the remaining death benefits to which she was entitled following her

remarriage. After reducing the gross amount by SORM’s portion of the Ringside settlement and its

share of the attorney’s fees and expenses,2 the trial court calculated SORM’s net reimbursement as

$78,295.55. The remainder of the settlement was apportioned $290,316.87 for attorney’s fees and

expenses,3 $351,278.91 to Christy (individually and as representative of Jimmy’s estate), and

$80,108.67 to the children.

         The district court also determined that the recovery that SORM was entitled to treat as an

advance against future benefits owed to the children equaled their share of the settlement. In other

words, as soon as the amount of suspended benefits equaled $80,108.67, SORM was required to

resume payment to the children. The district court made the apportionment between Christy and the

children based on the relative ratio of benefits they had already received. SORM challenged the

apportionment on appeal.




         2
           The Act requires a “carrier whose interest is not actively represented by an attorney in a third-party action”
to pay a fee to the claimant’s attorney in the agreed-upon amount or, absent an agreement, to pay “a reasonable fee for
recovery of the insurance carrier’s interest that may not exceed one-third of the insurance carrier’s recovery,” plus “a
proportionate share of expenses.” T EX . L AB . C O D E § 417.003(a).

         3
          Amicus Texas Mutual Insurance Company argues that the district court erred in calculating the attorney’s fee
on the gross settlement amount before deducting SORM’s lien. The parties have not briefed this issue, which is well
beyond the scope of the certified questions. Accordingly, we do not address it.

                                                           4
         The Fifth Circuit disagreed with the district court’s apportioning the settlement funds among

Christy and the children “in the same ratio as they received death benefits,” noting that this method

was required by prior versions of the governing statute, but “was eliminated in the 1989 Act and is

nowhere to be found in the current version of the Workers’ Compensation Act.” Carty v. State

Office of Risk Mgmt., 733 F.3d 550, 556 (5th Cir. 2013) (citing Act of Dec. 13, 1989, 71st Leg., 2d

C.S., ch. 1, § 4.05(f) (amended 1993), and TEX . LAB. CODE § 417.002). The Fifth Circuit declined

to elaborate on how the district court should have apportioned the settlement, concluding that “the

current Texas statute does not clarify how a net recovery in excess of the amount of benefits paid by

the workers’ compensation carrier should be apportioned among beneficiaries when multiple

beneficiaries recover from a third-party tortfeasor.” Id. Accordingly, the Fifth Circuit certified, and

we accepted, three questions seeking clarity on the issue. TEX . R. APP . P. 58.1.

                                             II. Discussion

         We first address Question 2, which asks whether a workers’ compensation carrier’s statutory

right to treat a third-party recovery as an advance against future benefits in a case involving multiple

beneficiaries should be determined on a beneficiary-by-beneficiary basis or a collective-recovery

basis.

                                     A. Interpretation Principles

         As with any statute, in construing the Act our primary objective is to give effect to legislative

intent. Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010).

“The plain meaning of the text is the best expression of that intent unless a different meaning is

apparent from the context or the plain meaning leads to absurd or nonsensical results.” Molinet v.

                                                    5
Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011). We interpret statutory text by studying the language

of the specific provision at issue, as well as the statute as a whole. In re Office of Attorney Gen., 422
S.W.3d 623, 629 (Tex. 2013). Further, we “endeavor to read the statute contextually, giving effect

to every word, clause, and sentence.” Id.

      B. Workers’ Compensation Carrier’s Right to Third-Party Recovery by Multiple
                                    Beneficiaries

        An employee who suffers a compensable injury under the Act may seek damages from a

liable third party in addition to pursuing a claim for compensation benefits. TEX . LAB. CODE

§ 417.001(a). When an employee or beneficiary claims benefits, “the insurance carrier is subrogated

to the rights of the injured employee [up to the total benefits paid or assumed] and may enforce the

liability of the third party in the name of the injured employee or the legal beneficiary.” Id.

§ 417.001(b). The carrier is entitled to reimbursement from the third-party recovery under the

following scheme:

        (a) The net amount recovered by a claimant in a third-party action shall be used to
        reimburse the insurance carrier for benefits, including medical benefits, that have
        been paid for the compensable injury.

        (b) Any amount recovered that exceeds the amount of the reimbursement required
        under Subsection (a) shall be treated as an advance against future benefits, including
        medical benefits, that the claimant is entitled to receive under this subtitle.

        (c) If the advance under Subsection (b) is adequate to cover all future benefits, the
        insurance carrier is not required to resume the payment of benefits. If the advance
        is insufficient, the insurance carrier shall resume the payment of benefits when the
        advance is exhausted.

Id. § 417.002.



                                                   6
       Examining subsection 417.002(b), the Fifth Circuit essentially asks us how—if at all—the

apportionment among multiple workers’ compensation beneficiaries of a third-party recovery that

exceeds net benefits already paid to them affects the amount the carrier may treat as an advance

against future benefits. The parties propose different answers to this question stemming from their

diverging interpretations of the word “claimant” in section 417.002, which the Act does not define.

“Undefined terms in a statute are typically given their ordinary meaning, but if a different or more

precise definition is apparent from the term’s use in the context of the statute, we apply that

meaning.” TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011).

       The Cartys argue that each beneficiary constitutes an individual “claimant” and that the

carrier’s right to treat the recovery as an advance against future benefits must therefore be

determined, as the district court concluded, on a beneficiary-by-beneficiary basis. By contrast,

SORM contends that an employee and all beneficiaries who collect benefits through that employee

constitute a collective “claimant,” such that the third-party settlement should be treated as a single

recovery for purposes of the carrier’s right to treat it as an advance against future benefits.

       Suppose, for example, that X and Y are legal beneficiaries of the same employee and settle

with a third party for $300,000 after attorney’s fees and expenses are paid. Upon settlement, they

have received $200,000 in death benefits ($100,000 each) and continue to be eligible for future

benefits. The carrier is reimbursed $200,000 for the benefits already paid, leaving $100,000 to be

allocated between X and Y, and to be treated as an advance against future benefits. Under the

Cartys’ interpretation of subsection 417.002(b), the district court should then apportion the

remaining recovery to X and Y based on the relative merit and value of their claims. If we assume

                                                  7
this requires allocating $75,000 to X and $25,000 to Y, then the carrier would be required to resume

benefit payments to X when the amount of the suspended payments to X reaches $75,000, and to

resume payments to Y when the amount of suspended payments to Y reaches $25,000. Under

SORM’s interpretation, the carrier would resume payments when the total amount of suspended

benefits reaches $100,000, irrespective of the third-party recovery’s apportionment between X and

Y. As explained below, we agree with SORM.

       Section 417.002’s statutory reimbursement scheme is designed to ensure that the carrier “gets

the first money a worker receives from a tortfeasor,” which “is crucial to the worker’s compensation

system because it reduces costs for carriers (and thus employers, and thus the public) and prevents

double recovery by workers.” Tex. Mut. Ins. Co. v. Ledbetter, 251 S.W.3d 31, 35 (Tex. 2008). In

Ledbetter, we summarized this so-called “first money” framework as follows:

       •   any net [third-party] recovery up to the amount of past benefits goes to the
           carrier;

       •   any recovery greater than past benefits but less than all future benefits goes to the
           beneficiary, but releases the carrier from future payments to that extent;

       •   any recovery greater than past or future benefits combined goes to the
           beneficiary.

Id. at 35–36 (citing TEX . LAB. CODE § 417.002).

       Interpreting subsection 417.002(a) in Ledbetter in accordance with this framework, we

recognized that “until a carrier is reimbursed in full, ‘the employee or his representatives have no

right to any of [the third-party recovery].’” Id. at 36 (quoting Capitol Aggregates, Inc. v. Great Am.

Ins. Co., 408 S.W.2d 922, 923 (Tex. 1966)). Thus, as the Fifth Circuit recognized, the “net amount


                                                  8
recovered by a claimant” referenced in subsection 417.002(a), from which the carrier must be

reimbursed for benefits already paid, is the collective third-party recovery by the employee or his

beneficiaries. See Carty, 733 F.3d at 555. That is, any allocation of the third-party recovery among

the beneficiaries has no effect on the carrier’s right to reimbursement for past benefits. In the Cartys’

view, however, that allocation should have a significant effect on the carrier’s rights with respect to

future benefits.

        As a result, the Cartys would have us treat future benefits differently from past benefits in

terms of the carrier’s reimbursement rights. However, neither the text nor the purpose of the Act

supports that interpretation. Subsection (a) requires that the net amount recovered by “a claimant”

be used to reimburse the carrier for paid benefits, while subsection (b) allows the carrier to treat any

excess recovery as an advance against future benefits that “the claimant” is entitled to receive. TEX .

LAB. CODE § 417.002(a), (b). “[T]he claimant” in subsection (b) necessarily references the same

“claimant” introduced in subsection (a), i.e., the employee or the beneficiaries recovering through

that employee.

        Importantly, this is consistent with the Act’s recognition of the carrier’s subrogation interest

in section 417.001, which states in pertinent part:

        (b) If a benefit is claimed by an injured employee or a legal beneficiary of the
        employee, the insurance carrier is subrogated to the rights of the injured employee
        and may enforce the liability of the third party in the name of the injured employee
        or the legal beneficiary. The insurance carrier’s subrogation interest is limited to the
        amount of the total benefits paid or assumed by the carrier to the employee or the
        legal beneficiary . . . . If the recovery is for an amount greater than the amount of the
        insurance carrier’s subrogation interest, the insurance carrier shall:

            (1) reimburse itself and pay the costs from the amount recovered; and

                                                   9
           (2) pay the remainder of the amount recovered to the injured employee or the
       legal beneficiary.

Id. § 417.001(b). Notably, the carrier is subrogated to the employee’s rights, and its subrogation

interest includes “the total benefits paid or assumed by the carrier to the employee or the legal

beneficiary.” Id. The Legislature made no distinction between past and future benefits in defining

the carrier’s subrogation interest, which instead is determined in relation to the amount of the total

benefits owed with respect to a particular employee. See id. And that amount does not vary with

the number of beneficiaries.

       Because a beneficiary’s right to death benefits and a carrier’s right to reimbursement both

flow through the covered employee, calculating the reimbursement right in relation to the total third-

party recovery by a particular employee or his legal beneficiaries makes sense. See Fort Worth

Lloyds v. Haygood, 246 S.W.2d 865, 870 (Tex. 1952) (“The first money paid rightfully should go

to reimburse the carrier who has paid, or assumed to pay, [workers’] compensation to the employee.”

(emphasis added)). Stated another way, given that past benefits are undisputedly treated collectively

under subsection 417.002(a), future benefits should be treated the same way under subsection

417.002(b).

       The Cartys’ interpretation, in addition to being unsupported by the text of sections 417.001

and 417.002, introduces uncertainty into the reimbursement determination that is inconsistent with

the statute’s primary purpose—ensuring carriers are fully reimbursed in order to decrease costs to

the carrier (and, in turn, the public). See Ledbetter, 251 S.W.3d at 35–36. First, the inevitable

disputes between beneficiaries and carriers over the proper apportionment of a third-party settlement


                                                 10
will increase the costs of all parties involved. More importantly, we agree with amicus Texas Mutual

that the Cartys’ interpretation allows the settlement’s timing to affect how the proceeds are to be

credited to the carrier. Nothing in the language of the Act supports such an arbitrary result.

       The Cartys argue that treating excess settlement proceeds collectively is inconsistent with the

way courts disburse third-party settlement funds recovered by both a beneficiary and a

nonbeneficiary. For example, an employee who is married with children, and who suffers a

compensable injury but is not killed, will be the only beneficiary of workers’ compensation

insurance, although his family may join in a third-party suit. See TEX . LAB. CODE §§ 408.021,

408.081, 408.101, 408.121, 408.142, 408.161 (describing medical and income benefits to which an

employee who suffers a compensable injury is entitled); see also Roberts v. Williamson, 111 S.W.3d
113, 116 (Tex. 2003) (explaining that Texas law allows a child or spouse to seek damages for loss

of consortium when a parent or spouse suffers a serious, permanent, and disabling injury). If that

employee is killed, his spouse and children will be beneficiaries, but his parents may also participate

in the third-party suit and recovery. See TEX . CIV . PRAC. & REM . CODE § 71.004 (providing that the

surviving spouse, children, and parents of the deceased may bring a wrongful death action).

       In situations like these, the settlement must be apportioned between the beneficiary and

nonbeneficiary before determining the carrier’s reimbursement rights. See, e.g., U.S. Fire Ins. Co.

v. Hernandez, 918 S.W.2d 576, 579 (Tex. App.—Corpus Christi 1996, writ denied). The courts of

appeals are in agreement, and we concur, that a trial court may not render judgment apportioning the

funds in a manner that “arbitrarily compromises the carrier’s right to subrogation.” Id.; see also Ins.

Co. of N. Am. v. Wright, 886 S.W.2d 337, 342 (Tex. App.—Houston [1st Dist.] 1994, writ denied).

                                                  11
Rather, the proper settlement division is a fact issue “based on the relative merits and worth of the

claims involved.” Tex. Workers’ Comp. Ins. Fund v. Serrano, 985 S.W.2d 208, 210 (Tex.

App.—Corpus Christi 1999, pet. denied). The Cartys essentially contend that the settlement division

among multiple beneficiaries should work the same way.

       However, this contention ignores the basis for requiring apportionment between beneficiaries

and nonbeneficiaries. A carrier’s subrogation interest extends only to the benefits paid to an

employee or legal beneficiary. TEX . LAB. CODE § 417.001(b); see also id. § 417.002(a) (allowing

carrier to seek reimbursement from third-party recovery by a “claimant”). The carrier therefore has

no right to any portion of a third-party recovery that represents a nonbeneficiary’s interest. See

Hernandez, 918 S.W.2d at 579. Importantly, the carrier’s rights do not depend on whether it is

seeking reimbursement for benefits paid or a credit for future benefits owed, yet the Cartys assert the

distinction is meaningful when multiple beneficiaries are involved.

       The Cartys also posit a hypothetical in which two unrelated employees are injured in a motor

vehicle accident while in the course and scope of their employment, receive workers’ compensation

benefits, and settle with the party driving the other vehicle. The Cartys note the unfairness of

requiring one employee’s recovery to potentially reimburse benefits paid or owed to the other. This

hypothetical, however, presents a fundamentally different scenario from the one at issue. As

discussed above, the term “claimant” in section 417.002 includes a covered employee and all

beneficiaries entitled to recover benefits through that employee. In the hypothetical posed by the

Cartys, each covered employee constitutes a separate claimant whose third-party recovery is subject

to the carrier’s reimbursement rights. Treating two unrelated employees collectively as a single

                                                  12
claimant does not comport with the Act’s plain language. See Employers Cas. Co. v. Henager, 852
S.W.2d 655, 659 (Tex. App.—Dallas 1993, writ denied) (holding that, where two injured employees

received workers’ compensation benefits and resolved third-party claims in a single settlement,

proceeds could not be allocated in a manner that compromised carrier’s subrogation rights).

         Finally, the Cartys rely on the well-settled principle that the Act should be construed liberally

“in order to effectuate the purposes for which it was enacted.” In re Poly-America, L.P., 262 S.W.3d
337, 350 (Tex. 2008) (citation and internal quotation marks omitted). They contend that determining

the carrier’s right to treat a third-party recovery as an advance against future benefits on a collective-

recovery basis ignores the statute’s purpose of preventing double recovery while making the

employee whole. See Haygood, 246 S.W.2d at 868. Apportioning the recovery among the

beneficiaries based on the relative merit and value of their claims, the Cartys argue, better comports

with that purpose. While the collective-recovery approach may not always best serve the purpose

highlighted by the Cartys, it does serve to reduce carrier costs and is the approach that is most

consistent with the statute’s plain language. See id. (declining to construe the statute to restrict an

employee’s rights by implication when such restrictions are not found in the statute’s plain

language). Addressing the potential inequities that subsection 417.002(b) can generate is a policy

decision for the Legislature, not the courts.4

         4
            W e note that such inequities may just as easily arise in the context of reimbursing a carrier for benefits already
paid. Recall our hypothetical in which X and Y are legal beneficiaries of the same employee and have received $200,000
in benefits ($100,000 each) at the time they settle with a third party, this time for $200,000 after payment of attorney’s
fees and expenses. Further suppose that an allocation of that settlement to the beneficiaries based on the relative merit
and value of their claims would yield $120,000 to X and $80,000 to Y. Under subsection 417.002(a), the carrier is
entitled to be reimbursed from the full $200,000 recovery before any such allocation is made. In this scenario, X’s share
of the recovery is used to reimburse the carrier for benefits paid to Y, yet all agree that the carrier in this scenario is
entitled to the entire recovery. Ledbetter, 251 S.W .3d at 36.

                                                              13
        In sum, chapter 417 of the Act entitles the compensation carrier to “the first money a worker

receives from a tortfeasor.” Ledbetter, 251 S.W.3d at 35. This “first money” rule extends to benefits

the carrier has paid or assumed to pay. Haygood, 246 S.W.2d at 870. Treating benefits owed

differently from benefits paid when multiple beneficiaries are involved is not supported by the

statute’s text and undermines the goal of reducing carrier costs. Accordingly, we answer Question

2 in the following manner: a carrier’s right to treat a third-party recovery as an advance against future

benefits in a case involving multiple beneficiaries of the same covered employee should be

determined on a collective-recovery basis.

                                   C. The Remaining Questions

        Question 1 asks: In a case involving a recovery by multiple beneficiaries, how should the

excess net settlement proceeds above the amount required to reimburse a workers’ compensation

carrier for benefits paid be apportioned among the beneficiaries under section 417.002 of the Texas

Labor Code? This question is rendered moot by our answer to Question 2 because apportioning

excess proceeds among the beneficiaries does not affect the carrier’s right to treat those proceeds as

an advance against future benefits.

        Question 3 asks whether a beneficiary’s nonbinding statement that she will use her recovery

to benefit another beneficiary makes the settlement allocation invalid. The question is expressly

conditioned on our answering Question 2 to hold that the carrier’s right to treat a recovery as an

advance of future benefits should be determined on a beneficiary-by-beneficiary basis. Because we

do not so hold, Question 3 is also moot.



                                                   14
                                          III. Conclusion

       Consistent with the text and purpose of the reimbursement scheme under the Texas Workers’

Compensation Act, a workers’ compensation carrier’s right under section 417.002 to treat a third-

party recovery as an advance of future benefits in a case involving multiple beneficiaries of the same

covered employee should be determined on a collective-recovery basis. Stated another way, the

well-settled rule that a carrier is entitled to the “first money” received by an employee or his

beneficiaries applies equally to past benefits paid and future benefits owed. As a result, we need not

address any inquiries regarding the proper apportionment method of a third-party recovery among

multiple beneficiaries. We answer the certified questions accordingly.



                                                      _________________________________
                                                      Debra H. Lehrmann
                                                      Justice


OPINION DELIVERED: June 20, 2014




                                                 15